Exhibit 10.24

EMPLOYMENT AGREEMENT AMENDMENT

This Amendment to the Employment Agreement (as herein after defined) is entered
into between Limited Brands, Inc. (the “Company”) and Sharen J. Turney (the
“Executive”) and shall for all purposes constitute and be deemed an amendment to
the Employment Agreement entered into as of November 24, 2006, by and between
the Company, Victoria’s Secret Direct, LLC and the Executive. The Employment
Agreement, as modified by this Amendment, shall govern the terms and conditions
of Executive’s employment relationship with the Company.

WHEREAS, nothing in this Amendment shall cancel or modify any previous grant of
stock options or restrictive stock which was previously granted to the Executive
or any rights to repurchase shares represented by such grants;

WHEREAS, the Executive and the Company desire to cause the Employment Agreement
to be amended as provided herein; and

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties agree to amend the Executive’s
Employment Agreement as follows:

1. Section 1 is amended in its entirety as follows:

Term. The initial term of employment under this Amendment shall be for a period
commencing on March 31, 2008 (the “Commencement Date”) and ending on the seventh
anniversary of the Commencement Date (the “Initial Term”); provided however,
that thereafter the Employment Agreement as amended by the Amendment shall be
automatically renewed from year to year, unless either the Company or the
Executive shall have given written notice to the other at least ninety (90) days
prior thereto that the term of the Employment Agreement as amended shall not be
so renewed.

2. Section (3) is amended in its entirety as follows:

Base Salary. The Company agrees to pay or cause to be paid to the Executive
during the term of this Agreement an annual base salary at the rate of One
Million Two Hundred Fifty Thousand Dollars ($1,250,000), less applicable
withholding. This base salary will be subject to annual review and may be
increased from time to time by the Board considering factors such as the
Executive’s responsibilities, compensation of similar executives within the
company and in other companies, performance of the Executive, and other
pertinent factors (hereinafter referred to as the “Base Salary”). Such Base
Salary shall be payable in accordance with the Company’s customary practices
applicable to its executives.

3. Section (4) is amended in its entirety as follows:

Equity Compensation. Pursuant both to the Company’s Stock Option and Performance
Incentive Plan and to such terms and conditions as approved by the Compensation
Committee the Company has granted to the Executive 1,000,000 restricted shares
of the Company’s stock. Such grant has a grant date of March 31, 2008 and forty
percent (40%) shall vest on March 31, 2012, twenty percent (20%) shall vest on
March 31, 2013, twenty percent (20%) shall vest on March 31, 2014 and twenty
percent (20%) shall vest on March 31, 2015. The Executive shall also be eligible
for such other additional equity-based awards as may be commensurate with her
position and performance as determined by the Compensation Committee.



--------------------------------------------------------------------------------

4. Section (6) is amended in its entirety as follows:

Bonus.

(a) The Executive shall be entitled to participate in the Company’s incentive
compensation plan at a target level of one hundred and fifty percent (150%) of
the Executive’s base salary, on such terms and conditions as determined from
time to time by the Compensation Committee.

5. Section 9 (d) is amended in part as follows:

(d) Executive agrees that if she decides to resign her employment with the
Company to provide the Company with three (3) months prior written notice.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

LIMITED BRANDS, INC. By:   /s/ LESLIE H. WEXNER Name:   Leslie H. Wexner Title:
  Chairman of the Board

 

  /s/ SHAREN JESTER TURNEY   Sharen Jester Turney

 